Citation Nr: 1544733	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-27 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee



THE ISSUE

Entitlement to an annual VA clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Memphis, Tennessee.

Notably, a claim for entitlement to service connection for left knee disability is also on appeal before the Board, and will be addressed in a separate Board decision.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board videoconference hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's nonservice-connected left knee disability necessitates a brace which is fabric-covered and has not been shown to wear or tear clothing.

2.  The Veteran's prescribed left leg medication for service-connected residuals of fragment wound of the left thigh, with scar, has not been shown to cause irreparable damage to outer garments.




CONCLUSION OF LAW

The criteria for an annual VA clothing allowance have not been met.  38 U.S.C.A. §§ 1162, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.810 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law).  See also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).  No amount of additional evidentiary development would change the result of this case.  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.  Notwithstanding, notice letters were provided to the Veteran in September 2013 following the VAMC decision, as well as in July 2014 along with a copy of a Statement of the Case.  In addition, a VAMC employee reviewed the Veteran's claim and provided an opinion in June 2014.

Law and Analysis

The Veteran advances two distinct theories in support of his claim of entitlement to an annual clothing allowance.  First, he contends that he wears a left knee brace necessitated by nonservice-connected left knee disability (but for which he is seeking service connection), which damages his clothing.  Second, he claims that he uses prescribed skin cream for service-connected left thigh disability, which stains his clothing.  During his Board hearing, he testified only regarding the second theory.

Under 38 C.F.R. § 3.810, a Veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied: (1) a VA examination, or examination report from a private physician as specified in 38 C.F.R. § 3.326(c), discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a)-(d), (f); or (2) the Under Secretary for Health or a designee certifies that, because of such disability, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability, irreparable damage is done to the Veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

In Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), it was determined that the award of multiple clothing allowances to a Veteran was not prohibited.  A final rule amending 38 C.F.R. § 3.810 to implement Sursely subsequently was issued by VA.  See 76 Fed. Reg. 70883 (Nov. 16, 2011); see also 77 Fed. Reg. 74218 (June 11, 2012) (correcting amendment).  The regulation now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810(a)(2).  It further provides for two clothing allowances if more than one prosthetic or orthopedic appliance or medication together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate.  38 C.F.R. § 3.810(a)(3).

Initially, the Board notes that the Veteran has never argued, and there is no evidence to suggest, that his claim involves the loss or loss of use of a hand or foot.  Accordingly, the first part of 38 C.F.R. § 3.810(a) is inapplicable.

The Veteran is currently service-connected for posttraumatic stress disorder, rated as 50 percent disabling; residuals of fragment wound, left thigh, with scar, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  Notably, he is not currently in receipt of service connection for left knee disability-the issue of entitlement to service connection for left knee and left ankle arthritis is before the Board and will be addressed in a separate decision.

With respect to the Veteran's claim of entitlement to a clothing allowance based on the impact of his left knee brace, the Board reiterates that, to qualify for an annual clothing allowance, a Veteran must have a prosthetic or orthopedic appliance which is due to a service-connected disability.  38 C.F.R. § 3.810(a)(1).  Moreover, the Veteran did not assert this theory at his hearing, and has made no specific allegations of the extent to which he knee brace damages his clothing.  Nevertheless, the Board notes that the August 2013 VAMC decision indicated that the Veteran's left knee brace was fabric-covered and therefore not of a type that qualifies for clothing allowance.  This finding was confirmed in a June 2014 opinion from a VAMC professional, which indicated that the particular "style" of the Veteran's knee brace "does not qualify" for clothing allowance.  Aside from the Veteran's original claim, there is no evidence that the brace tends to cause wear and tear on his clothing.  Therefore, even assuming that the Veteran becomes service-connected for left knee disability at a later date, the requirements of 38 C.F.R. § 3.810(a) have not been met.

In so deciding, the Board leaves open the possibility of reconsideration if service connection for left knee disability is granted.  At this point, however, the Board finds that continuing the claim would be an exercise in futility.

The Veteran also claims that he uses prescribed medication, specifically skin ointment, at least twice per day since 2010 to treat service-connected residuals of a fragment wound to the left thigh, and that this medication stains his clothing.  During his hearing, he averred that he is forced to buy new clothes twice per year due to this problem.  A review of the record reveals that VA medical professionals have prescribed analgesic cream, including capsaicin, for his service-connected left thigh disability.  However, the August 2013 VAMC decision indicated that the Veteran's prescriptions did not include any of the medications known to permanently stain outer garments.  The June 2014 VA medical opinion confirmed that the Veteran's medications included no qualifying medications that could cause irreparable damage to his clothing.  In addition, an April 2015 treatment note indicated that, in response to a request from the Veteran's representative that he provide an opinion as to residual staining from medication, the Veteran's physician assistant noted that the Veteran "has never discussed this issue with me."  VA medical records reveal no other evidence of residual staining from prescribed left leg medications.

Given the above, the Board finds that a clothing allowance is not warranted.  In short, there is simply no credible evidence that the Veteran's prescribed skin cream irreparably damaged his outer garments.  In addition, there is no credible evidence that his left knee brace (even assuming the brace is necessitated by service-connected disability) is a qualifying device which tends to wear or tear clothing.  To the extent he alleges entitlement to a clothing allowance, the VAMC decision and June 2014 opinion outweigh his lay contentions.  None of the criteria for establishing entitlement to this benefit are met.  See 38 C.F.R. § 3.810.  Accordingly, the appeal must be denied.


ORDER

Entitlement to an annual clothing allowance is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


